Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (U.S. 2010/0089643A1), in view of Burmeister et al. (U.S. 2016/0356132A1).
Regarding claim 1, Vidal discloses a method of perforating a well (see figs. 1, 5a, 5b, and refer to abstract) comprising: loading a first perforating gun (14, fig. 5A, 5B) with perforating charges (24, para 0032) and an explosive detonating cord (26; para 0043: detonating cord 26 are ignited, so it is considered an explosive detonating cord), wherein the explosive detonating cord (26) is located proximate to the perforating charges (24) to detonate said perforating charges (refer to para 0043); inserting a cartridge (para 0043: 28 is a detonation system, therefore the outer housing of 28 is 
However, Vidal fails to teach confirming the detonating cord is correctly inserted into the detonation transfer end fitting.
Burmeister et al. teach a detonator for use with a perforating gun assembly comprising a detonator positioning device, wherein a window or opening is provided in a cylindrical body (110) of the detonator positioning device (100) to facilitate visual verification of proper seating of the detonating cord, once the detonating cord has been connected to the assembly through passage (102; see fig. 4 and refer to abstract and paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vidal and Burmeister et al. before him or her, to include modified Vidal to include confirming the detonating cord is correctly inserted into the detonation transfer end fitting, to ensure proper connection before conveying the tool downhole. 
Regarding claim 8, the combination of Vidal and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Vidal further discloses Page 2 of 9conveying the first perforating gun to a well site after loading the first perforating gun with perforating 
Regarding claim 9, the combination of Vidal and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Vidal further discloses conveying the first perforating gun to a well site after inserting the cartridge containing the detonator into the perforating gun (see fig. 1 and para 0043: after the perforating gun 14 is assembled, it is lowered into the wellbore).  
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (U.S. 2010/0089643A1), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Bell (U.S. 2010/0212480A1).
Regarding claims 2-3 and 5, the combination of Vidal and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Vidal further discloses electrical connectors 27 coupled to the cartridge of detonator 28, para 0036). 
However, the combination of Vidal and Burmeister et al. fail to teach wherein the cartridge has at least one electrical contact proximate each end, wherein at least one of the electrical contacts of the cartridge is resiliently biased, wherein at least one of the electrical contacts of the cartridge is a pin adapted to engage a socket.    
Bell discloses a firing head comprising a cartridge (114, fig. 6), wherein the cartridge comprises at least one electrical contact (118, 124, 126) proximate each end (see fig. 6), wherein at least one of the electrical contacts of the cartridge is resiliently biased (by resilient contact 119; refer to paragraph 0058, 0060-0061), wherein at least one of the electrical contacts of the cartridge is a pin (118 or 124, 126; refer to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vidal, Burmeister et al., and Bell before him or her, to have modified Vidal to have the cartridge comprise at least one electrical contact proximate each end, wherein at least one of the electrical contacts of the cartridge is resiliently biased, wherein at least one of the electrical contacts of the cartridge is a pin adapted to engage a socket, for ensuring proper electrical connectivity. 
Claims 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (U.S. 2010/0089643A1), in view of Burmeister et al. (U.S. 2016/0356132A1) and Bell (U.S. 2010/0212480A1) as applied to claims 2 and 3 above, and further in view of Lanclos et al. (U.S. 20120199352A1).
Regarding claim 54, the combination of Vidal, Burmeister et al., and Bell teach all the features of this claim as applied to claim 3 above; however, the combination of Vidal, Burmeister et al., and Bell fail to teach wherein at least one of the electrical contacts of the cartridge is a compression spring.  
Lanclos et al. teach at least one electrical contact of a cartridge sub (68) being a spring connector (refer to para 0025 and 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vidal, Burmeister et al., and Bell to have the at least one of the electrical contacts of the cartridge be a compression spring, as taught by Lanclos et al., for the purpose of substituting one type of electrical contact for another. 

Lanclos et al. teach cartridge (70, fig. 3) holds a switch (72) electrically connected to detonator (88; see fig. 3 and refer to para 0022) for controlling current flow through the cartridge assembly (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vidal, Burmeister et al., and Bell to have the cartridge hold a switch electrically connected to the detonator, as taught by Lanclos et al. for controlling current flow through the cartridge assembly. 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal (U.S. 2010/0089643A1), in view of Burmeister et al. (U.S. 2016/0356132A1) and Bell (U.S. 2010/0212480A1) as applied to claim 5 above, and further in view of Partouche (U.S. 2008/0245570A1).
Regarding claim 55, the combination of Vidal, Burmeister et al., and Bell teach all the features of this claim as applied to claim 5 above; however, the combination of Vidal, Burmeister et al., and Bell fail to teach wherein the socket is resiliently biased toward the pin.  
Partouche teaches spring-biasing an electrical socket (785a, fig. 7) to facilitate engagement with an electrical pin (785b, para 0091). 
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal (U.S. 2010/0089643A1), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Regalbuto (U.S. 4850438).
Regarding claim 10, the combination of Vidal and Burmeister et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Vidal and Burmeister et al. is silent to connecting the first perforating gun to a second perforating gun by threading the body of the first perforating gun directly into the body of the second perforating gun.
Regalbuto teaches connecting a first perforating gun (20, fig. 1A) to a second perforating gun (20’, fig. 1B) by threading (64) the body of the first perforating gun directly into the body of the second perforating gun (see figs. 1A, 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Vidal and Burmeister et al. to include connecting the first perforating gun to a second perforating gun by threading the body of the first perforating gun directly into the body of the second perforating gun, as taught by Regalbuto, for the purpose of perforating multiple sections of the wellbore when the tool is inserted downhole.  
11 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal (U.S. 2010/0089643A1), in view of Burmeister et al. (U.S. 2016/0356132A1) as applied to claim 1 above and further in view of Fraser et al. (U.S. 2014/0182368A1).
Regarding claim 11, the combination of Vidal and Burmeister et al. teach all the features of this claim as applied to claim 1 above; Burmeister et al. further disclose the confirming the detonating cord is correctly inserted include checking the position of the detonating cord through a window or opening in the assembly.
However, the combination Vidal and Burmeister et al. fail to teach checking through a site glass.
Fraser et al. disclose that devices such as sight glasses may be attached to separators in order to give visual confirmation of gas and liquid levels within the separator (refer to paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Vidal and Burmeister et al. to include checking through a site glass, as taught by Fraser et al., to ensure proper connection before conveying the tool downhole. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection in view of Vidal (U.S. 2010/0089643A1) above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/